Citation Nr: 0832095	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, to include paranoid 
schizophrenia, a personality disorder, and organic brain 
syndrome. 

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder.

3. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
seizure disorder, claimed as due to a head injury.

4. Entitlement to service connection for a seizure disorder, 
claimed as due to a head injury.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In his March 2005 substantive appeal (VA Form 9), the veteran 
requested a personal hearing before a Veterans Law Judge, 
sitting at the RO.  A hearing was scheduled for November 2005 
and, when the veteran failed to attend, again for July 2006.  
The veteran also did not attend to the July 2006 hearing.  No 
further communication has been received from the veteran with 
regard to a hearing.  Thus, the Board considers his request 
for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2007).

The Board notes that the service connection was denied for a 
disorder causing blackout spells in a September 1986 rating 
decision and a June 1989 Board decision.  The evidence 
reflects that no diagnosis was assigned to the veteran's 
blackout spells at the time of the original denial, but that 
a seizure disorder was considered as a possible diagnosis at 
that time.  Thus, the Board finds that the veteran's claimed 
seizure disorder is not a separate and distinct disability 
from the previously claimed blackout spells.  Accordingly, 
the Board has recharacterized the veteran's claim of 
entitlement to service connection for a seizure disorder as a 
claim to reopen, as indicated on the title page.  See Boggs 
v. Peake, 520 F3d. 1330 (2008).  As the Board's decision to 
reopen the veteran's service connection claim is completely 
favorable, no prejudice to the veteran has resulted from this 
change.  See Bernard v. Brown, 4 Vet. App. 384, 390-392 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby)

The claims to reopen previously denied claims of entitlement 
to service connection for a back disorder and an acquired 
psychiatric disorder and the claim of entitlement to service 
connection for a seizure disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. In a final decision issued in June 1989, the Board denied 
a claim for service connection for a disorder causing 
blackout spells (seizure disorder).

3. The evidence received since the final June 1989 decision 
is neither cumulative nor redundant of the evidence of record 
at the time of that decision, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The June 1989 Board decision is final; new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a seizure disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the veteran's claim 
for service connection for a seizure disorder is a full grant 
of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations.  

In a decision dated in June 1989, the Board denied service 
connection for a disorder causing blackout spells on the 
basis that the veteran's blackouts were acute and transitory 
and resolved and that no organic disorder causing blackouts 
had been demonstrated.  In June 1989, the veteran was advised 
of the decision and his appellate rights.  No timely appeal 
was received.  Thereafter, the veteran submitted statements, 
the first being an otherwise unrelated January 1997 
substantive appeal (VA Form 9), which reflected a desire to 
reopen his claim for service connection for blackouts/seizure 
disorder.  Thus, the June 1989 Board decision is final.  38 
U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105 (West 2002)]; 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1988) [§§ 3.104, 20.302, 
20.1103 (2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The definition of new and material evidence was revised, 
effective August 29, 2001.  See 66 Fed. Reg. 45,620 (August 
29, 2001).  However, as the veteran filed his claim prior to 
that date, the definition applicable to the claim is as 
follows:
 
New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (1997).
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  
The basis of the June 1989 decision was the lack of evidence 
of a current disability related to the veteran's military 
service.  Since that decision, the veteran has submitted 
multiple VA and private treatment records dated from May 1988 
revealing a definite diagnosis of a seizure disorder, as well 
as October 1996 and June 1998 letters from Dr. AH, who 
attributes the seizure disorder to the veteran's head injury 
in service.  Although the first diagnosis of a seizure 
disorder is dated in May 1988, prior to the June 1989 
decision, this evidence was apparently not associated with 
the record until afterward.  Further, the basis of the 
assertions of 
Dr. AH and the probative weight of the opinion in 
adjudicating the merits of the claim are not of concern when 
the issue is one of new and material evidence.  Thus, the 
medical evidence and the opinion of Dr. AH are new and 
material in that they are neither cumulative nor redundant of 
the evidence of record in June 1989, bear directly and 
substantially on the questions of a current disability and a 
possible relationship between the veteran's seizures and his 
military service and must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim for service connection for a seizure disorder is 
considered reopened.     


ORDER

New and material evidence having been received, the veteran's 
claim to reopen a previously denied claim of entitlement to 
service connection for a seizure disorder is granted.
REMAND

The veteran contends that he suffered a fall from a truck in 
service that has resulted in an acquired psychiatric 
disorder, back disorder, and seizure disorder.  Although 
cognizant of the delay, the Board finds that a remand is 
necessary in order to allow VA the opportunity to fulfill its 
duty to assist.  

Specifically, the Board notes that the veteran is in receipt 
of disability benefits from the Social Security 
Administration (SSA), effective June 1987.  Although the 
January 1989 SSA decision is of record, the documentation 
related to the veteran's application for these benefits, to 
include any relevant medical evidence, is not associated with 
the claims file.  When VA has notice prior to the issuance of 
a final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 
11 Vet. App. 163, 169 (1998).   
Thus, the Board determines that the appeal must be remanded 
to allow VA opportunity to request any relevant records from 
SSA.

Further, the record reflects that the veteran has a current 
diagnosis of a seizure disorder, a documented in-service head 
injury, and a statement of a medical professional relating 
the two.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
a VA examination is required to ascertain the existence and 
etiology of his claimed seizure disorder.  

Finally, the Board observes that the veteran has not been 
properly notified as to substantiating all elements of a 
service connection claim.  Specifically, the veteran has not 
been advised of the evidence necessary to establish a 
disability rating and an effective date once service 
connection is established.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).   Therefore, this remand for 
substantive development will also enable VA to provide 
further VCAA notice to comport with the requirements of the 
holding of Dingess/Hartman. 

Accordingly, the case is REMANDED for the following actions:

1.	Send the veteran a VCAA notice letter 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the disabilities now 
on appeal in accordance with 
Dingess/Hartman. 

2.	Request all records relevant to the 
veteran's application for SSA 
disability benefits, as awarded in the 
January 1989 SSA decision.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file.

3.	Schedule the veteran for a VA 
examination to determine the existence 
and etiology of his claimed seizure 
disorder.  The claims file should be 
made available for review, and the 
examination of report reflect that such 
review occurred.  Upon physical 
examination and their review of the 
record, the examiner should address the 
following question: 

Is it at least as likely as not (50% 
probability or greater) that the 
veteran's claimed seizure disorder is a 
result of his active duty military 
service, to include his in-service head 
injury? 

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's new 
and material and service connection 
claims should be readjudicated, to 
include all evidence received since the 
July 2005 supplemental statement of the 
case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


